DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. Applicant has amended the claims in an effort to overcome the rejections under 35 U.S.C. 101, 112(b), 102, and 103.  With respect to the rejections under 35 U.S.C. 112(b), the Examiner notes that Applicant has overcome most of the rejections detailed in the Non-Final Rejection; however, claim 3 still lacks a structural nexus between the two compartments and the pipette tip. As such, claims 3 and 4 are still rejected under 35 U.S.C. 112(b) as detailed below.  With respect to the rejections under 35 U.S.C. 101, the Examiner notes that the claim rejected under 35 U.S.C. 101 has been canceled, thus the rejection is moot.  With respect to the prior art, Applicant has amended independent claim 1 to recite a pipette tip having open upper and lower ends, a length spanning a distance from the upper to the lower end, first and second regions along the length of the pipette tip wherein the first and second regions do not overlap, and comprise constituents (A) and (B) respectively.  Claim 1 further states that the pipette tip is configured to release constituents (A) and (B) upon contact with a sample wherein constituents (A) and (B) form a diagnostic reagent.  The open upper and lower ends, and the length spanning between the upper and lower ends are all common features of pipette tips.  With respect to the first and second regions along the length of the pipette tip, the Examiner notes that the claim does not structurally define what is construed as a first region and a second region, thus the Examiner contends that any parts of the claimed pipette tip can be viewed as the first and second .
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a 
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 1, the Examiner notes that the phrase “configured to” is being read as an intended use limitation as the claim does not recite how the pipette tip is configured to perform that recited functions.  The Examiner also notes that the phrase “spatially separated” is not defined in the claim, thus any distance between multiple components, or portions of multiple components can be read as spatially separated.  Finally for claim 1, the Examiner notes that the wherein clause recites conditional limitations as the clause is dependent on constituents (A) and (B) contacting a liquid sample.
For claim 2, the Examiner contends that the entirety of the claim is conditional as the claim recites components of the diagnostic composition.  As detailed for claim 1, the diagnostic composition is a conditional limitation and not given patentable weight.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
For claims 3 and 4, the claims do not provide a relative structural nexus between the two compartments and the pipette tip.  The claims do not provide any specifics with respect to the location of the compartments relative to each other, nor do they recite any other positively claimed structures of the pipette tip that make up the compartments.  The Examiner notes that because the claims lack any structural elements that make up the claimed compartments, any area, space, or location in which the constituents may be located will be read as the claimed compartments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9-12, 14-16, 19, 20, 25, 39, and 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by anticipated by Manneh (US 2016/0320415).
For claim 1, Manneh teaches a pipette tip comprising an open upper end (figure 1), an open lower end (figure 1), and a length spanning a distance between the upper and lower ends (figure 1).  Manneh also teaches the pipette tip having first and second regions (opposite ends across width of pipette tip of figure 1) wherein reagent pellets (constituents A and B, paragraphs 0013, 0181, 0182, 0185) are located in the first and second regions.  With respect to the first and second regions along the length of the pipette tip, the Examiner notes that the claim does not 
For claim 2, Manneh teaches the reagents comprising a coagulation activator and calcium chloride (paragraph 0024).
For claim 3, Manneh teaches the reagents inside the body of the pipette tip (figure 1 #18). The Examiner is reading the body of the pipette tip as a compartment, and notes that claim 3 does not recite constituents located in separate compartments.
For claim 6, Manneh teaches the reagent pellets as dry reagents (paragraphs 0012).
For claims 9-11 and 39, Manneh teaches the reagent pellets comprising tissue factor and calcium chloride (paragraph 0024).  The Examiner notes that claims 9-11 and 39 are directed to the diagnostic composition, which is considered a conditional limitation.
For claim 12, Manneh teaches the reagent pellets comprising kaolin and silica (paragraph 0024).
For claims 14-16, 19, 20, and 41, Manneh teaches the reagent pellets comprising coagulation activators, fibrinolysis inhibitors, and heparinase (paragraph 0024). The Examiner notes that claims 14-16 and 41, are directed to the diagnostic composition, which is considered a conditional limitation.
For claim 25 Manneh teaches the pipette tip comprising a retention barrier (reagent layer, paragraph 0182, figure 1 #12). The Examiner notes that Applicant has not provided any specifics with regards to the reagent layer, thus any prior art structure that constitutes a layer can be .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manneh (US 2016/0320415) in view of Horn et al., (US 2006/0275176).
Regarding claims 4 and 8, Manneh does not teach a compartment containing constituent A and a separate compartment containing constituent B.
Horn et al., teach a pipette tip (paragraph 0033) comprising multiple reactants located in different compartments within the pipette tip (paragraph 0033, 0034, figure 10). The Examiner 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Manneh wherein constituents A and B are located in separate compartments in order to provide a sequence of successive reactions without the need of intermediate steps as taught by Horn et al.
Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manneh (US 2016/0320415) in view of Horn et al., (US 2006/0275176).
Regarding claims 28 and 29, Manneh teaches a porous insert located above a retention layer (reagent layer, paragraph 0182, figure 1 #12), but do not teach constituent A or B located on separate layers.
Horn et al., teach a pipette tip (paragraph 0033) comprising multiple reactants located in different compartments within the pipette tip (paragraph 0033, 0034, figure 10). The Examiner notes that forming reactants separately on the inner surface of a pipette tip as taught by Horn et al., meets the definition of a compartment as set forth in the instant specification. Horn et al., teach that it is advantageous to provide reactants in separate compartments as a means of allowing a sequence of successive reactions without the need of intermediate steps (paragraph 0033).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Manneh wherein constituents A and B are located in separate .
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manneh (US 2016/0320415) in view of Horn et al., (US 2006/0275176) as applied to claim 28 above, and further in view of Gjerde et al., (US 2005/0045543).
Regarding claim 40, Manneh in view of Horn et al., do not teach a porous insert having a pore diameter ranging from 2 micrometers to 2 millimeters.
Gjerde et al., teach a device for extracting an analyte wherein a pipette tip (abstract) comprises porous inserts having pore diameters of 15, 21, and 37 microns (paragraph 0497).  The Examiner is reading this limitation as applying a known technique to a known device which would have been obvious to one of ordinary skill in the art.  Reference to Gjerde et al., clearly teach that pipette tips having porous inserts with a pore diameter within the claimed range are known, and utilized in the art.  As such, one of ordinary skill in the art would have found it obvious to utilize porous inserts having a pore diameter within the claimed range as such inserts are known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Manneh in view of Horn et al., further in view of Gjerde et al., to provide a porous insert having a pore diameter ranging from 2 micrometers to 2 millimeters as applying a known technique to a known device requires only routine skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798